Hill, C. J.
This is a complaint by certiorari of the judgment of the recorder’s court of Savannah, deciding that the plaintiff in certiorari was guilty of disorderly conduct in striking a police officer in the face for the alleged use of opprobrious words. The learned judge of the superior court approved the finding, but modified ■ the sentence. No question of law is raised, and this court finds no reason, in considering the evidence, why the decision of two experienced and impartial judges on a simple issue of fact should be disturbed. Judgment affirmed.